(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, se alega en la moción radicada por la demandante apelante que el 15 de mayo de 1937 la demanda en 'este caso fue anotada en las dos secciones del Registro de la Propiedad de San Juan al margen de las fincas que más adelante se describirán;
*940Por cuanto, alega la demandante apelante que dichas anotacio-nes son eficaces y válidas por el término de cuatro años los que ven-cerán el 15 de mayo de 1941, y solicita se dicte una orden por esta Corte dirigida a los Registradores de la Propiedad de San Juan, Sec-ción Primera y Sección Segunda, para que se baga constar en los libros correspondientes que el efecto de las anotaciones antes men-cionadas se prorroga basta que se rinda sentencia por este Tribunal en el caso de autos;
Por tanto, visto el artículo 388-A de la Ley Hipotecaria (Ley núm. 12 de 29 de agosto de 1923, Sesión Extraordinaria de ese año, pág. 37) y tomando en consideración el hecho de que la vista de este recurso está señalada para 12 de junio de 1941, se declara con lugar dicha moción y como consecuencia se prorrogan las anotaciones de la demanda efectuadas en los Registros de la Propiedad de San Juan, Sección Primera y Sección Segunda, hasta que se resuelva definiti-vamente este asunto, no excediendo en todo caso la prórroga conce-dida de cuatro años a partir del 15 de mayo de 1941, y se ordena al Registrador de la Propiedad de San Juan, Sección Primera, que tome nota al efecto al margen de las inscripciones de las fincas si-guientes :
“Urbana: Casa de dos plantas reconstruida de piedra y azotea, marcada con el número 133 de la Calle General Contreras de esta ciudad. Colinda por la derecha, entrando, con la Sucesión de Vicente Dordal, por la izquierda con casa propiedad de Adelina Ein, y José M. Porrata y por sus fondos y espalda con otra de la Sucn. de Manuel Ginorio. Inscrita al folio 25 del tomo 106 de San Juan, finca 38 quintuplicado.
“Urbana: Solar en Santuree Norte, San Juan, compuesto de 182 metros cuadrados colindante al Norte en 13 metros con la calle Eibot, por el Sur en igual medida con Ernesto D. Eeyes, por el Este en 14 metros con la misma finca de Ernesto D. Eeyes, y al Oeste con la calle Condado. Enclava en dicho solar una casa de cemento techada de zinc, terrera. Inscrita al folio 161 d'el tomo 57 de San Juan, finca 3239.
“Urbana: Condominio de $4,583.32 a favor de Manuel Planellas en la siguiente finca: Casa marcada con el número 46 de la Calle Eafael Cordero de esta ciudad, de cuatro plantas, de manipostería, cubierta de concreto y hierro, con un mirador de cinco apartamientos sobre el tocho. Colinda por la derecha, entrando, con la casa Núm. 48 de la misma calle propiedad de José Ventura, por la izquierda, con la Núm. 25 de la calle de la Cruz propiedad de Eafael J. Cedillo y por sus fondos con casa de Juan Eivera Pou que es la Núm. 27 de la callo de la Cruz. Inscrita al folio .170 del tomo 77 de San Juan, finca 467 cuadruplicado, ’ ’
y al Registrador de la Propiedad de San Juan, Sección Segunda, que, tome nota al efecto al margen de las inscripciones de las siguien-tes fincas:
*941“Rústica: Piuca en el Barrio Carraizo del término municipal de Trujillo. Compuesta de 181 cuerdas equivalentes a 71 hectáreas, 34 áreas y 59 miliáreas; en lindes, por el Norte, con Manuel Planellas, Lorenzo Valeáreel, Ramón Resto y Sucn. Agustín Díaz; por el Sur, Quebrada Aljibito que separa terrenos de Jacinto Rivera y Basilio Castro, Pranciseo Díaz, Sucn. Juan Antonio Pereira, Sucn. Juan Toledo y de José Colón; Este, vía del Ferrocarril de la San Juan Light & Power Co. y la Sucesión de Tomás Díaz Figueróa; Oeste, Manuel Planellas, Sergio Orozco, Isidro Orozco, Basilio Castro, Gaspar Mercado y Monserrate Díaz. Se forma por agrupación de las fincas 537, 115, 13 y 159 compuestas respectivamente de 15 cuerdas 75 céntimos, de 17 cuerdas 16 cén-timos, 79 cuerdas, 50 céntimos y 70 cuerdas. Inscrita al folio 90 del tomo 22 de Trujillo Alto.
“Rústica: Compuesta de 58 áreas y 43 eentiáreas; en lindes al Norte, con Luisa y Eloísa Adorno; por el Sur, con el Ferrocarril de Caguas; por el Esté, con Ursula Adorno; y por el Oeste, con Modesta Adorno, hoy Manuel Planellas. Inscrita al folio 146 del tomo 13 de Trujillo Alto, finca 603.”